Lyon, J. (dissenting):
So far as appears no rejection of the claim had been made prior to February 10, 1914, when the State Commissioner of Highways then in office refused to sign a separate agreement relating to the work in question, which had been done during the administration of a predecessor in office, and so notified the appellant’s attorney in writing, stating he saw no way except for the claimant to go' to the Court of Claims. Evidently the appellant’s attorney understood the suggestion made by the Commissioner of Highways, as on March thirtieth following he filed the claim with the clerk of the Board of Claims, but did not file the claim or a notice of intention to file it in the office of the Attorney-General, as also required by section 264 of the Code of Civil Procedure; and neither a copy of the claim nor of an intention to file it has ever been filed in the Attorney-General’s office. Had the appellant’s attorney so done, within six months following the receipt of the communication from the State Commissioner of Highways, I think we might be warranted in holding that a notice of intention had been filed in time. Although the claim may concededly be a just one, *681the requirement of the section is' necessary for the protection of the State. An almost unbroken line of authorities is to the effect that unless such notice of intention shall be duly filed the claim cannot be maintained against the State.
The possible remedy of the claimant is through an act by the Legislature permitting the Court of Claims to hear and determine the claim notwithstanding the failure to file notice of intention to file claim as required by law.
Cochrane, J., concurred.
Judgment reversed and judgment directed for the plaintiff for the amount claimed, with proper interest thereon.